Title: From George Washington to Patrick Henry, 23 May 1778
From: Washington, George
To: Henry, Patrick


                    
                        Sir
                        Head Quarters Valley forge May 23d 1778
                    
                    I take the liberty to transmit you a return of the Drafts and Substitutes from the State of Virginia, which have joined the Army. By this you will perceive how far short we are at this time in the reinforcements expected; and what is still more unfortunate, I can not learn from any information, I have been able to obtain upon the subject, from Gentlemen who have travelled on most of the Routes leading from the State, that there are any more, or at best, that the number following is exceedingly small. The return is not so correct and particular as I could wish it, and therefore I have directed another to be made, which will specify the Counties from whence these Drafts and Substitutes came and shew their respective deficiences. This I will transmit by the next Opportunity. None of the drafts made under the first Law are comprehended in the present return, nor can I ascertain what number of them ever reached Camp; I believe it was very inconsiderable and trifling—However it shall be fixed and forwarded. It pains me much to trouble you upon so disagreeable a subject, and nothing but duty and the necessity of the case, could have induced me to do it. There is certainly something wrong if the drafts do not come on, and our condition is but very little better from any new aids we have received, than it was before.
                    Besides the deficiency in the reinforcements expected from Virginia, there is another circumstance, which has chagrined me much; I mean the resignations of her Officers. I can not account for it, but so it is, that they have taken the lead far before all others in this instance, and have severely shocked their line. It is difficult to conceive the confusion and the injury, which have flowed from this unhappy practice, and from the long, extraordinary absence of many Others. The inclosed List will show you, that I have but too much reason for being chagrined, and I know, Sir, that your concern will not be less than mine. I have the Honor to be with the greatest respect & esteem Sir Yr Most Obedt servant
                    
                        Go: Washington
                    
                